Citation Nr: 0511910	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  02-06 854A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for total 
abdominal hysterectomy, currently evaluated as 30 percent 
disabling.

3.  Entitlement to a compensable evaluation for left ear 
hearing loss.

4.  Entitlement to an increased evaluation for tarsal tunnel 
syndrome of the right foot, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased evaluation for tarsal tunnel 
syndrome of the left foot, currently evaluated as 10 percent 
disabling.

6.  Entitlement to an increased evaluation for chronic 
urinary tract infections (UTI's), currently evaluated as 10 
percent disabling.

7.  Entitlement to service connection for right ear hearing 
loss.

8.  Entitlement to service connection for a back disorder.

9.  Entitlement to service connection for a bilateral knee 
disorder.

10.  Entitlement to service connection for disability 
associated with dizziness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from August 1975 to December 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Chicago, Illinois,  
Department of Veterans Affairs (VA) Regional Office (RO).

In her October 2001 notice of disagreement, the veteran 
reported tenderness and cramping associated with her 
hysterectomy scarring.  However, the Board's review of rating 
decisions since June 2001 reveals that the veteran is not in 
receipt of service connection for surgical scarring.  
Consequently, the Board finds that the veteran has raised the 
issue of entitlement to residuals of hysterectomy scar, and 
this issue is referred to the RO for appropriate 
adjudication.

The issues of entitlement to a compensable rating for left 
ear hearing loss and service connection for dizziness are 
addressed in the REMAND portion of the decision below and are 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Hearing loss in the right ear was manifested within one 
year of service separation.  

2.  Arthritis of the thoracic and lumbosacral spine was 
manifested during active service

3.  Arthritis of the knees was manifested during service.

4.  The veteran's hysterectomy is manifested by symptoms in 
an unexceptional disability picture that are consistent with 
the removal of the uterus.

5.  For the period after July 23, 2002, the veteran's 
migraine headaches have been manifested by symptoms in an 
unexceptional disability picture that are productive of 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.

6.  The veteran's tarsal tunnel syndrome of the right foot is 
manifested by symptoms in an unexceptional disability picture 
that at most approximate moderate foot disability or mild 
nerve impairment.

7.  The veteran's tarsal tunnel syndrome of the left foot is 
manifested by symptoms in an unexceptional disability picture 
that at most approximate moderate foot disability or mild 
nerve impairment.

8.  The veteran's chronic urinary tract infections are 
manifested by symptoms in an unexceptional disability picture 
that are manifested by the need to wear absorbent materials 
that must be changed 2 to 4 times per day.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for right ear hearing loss are met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2004).

2.  The criteria for the establishment of service connection 
for arthritis of the thoracic and lumbosacral spine are met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

3.  The criteria for the establishment of service connection 
for arthritis of the knees are met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).

4.  The criteria for an evaluation in excess of 30 percent 
for hysterectomy have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.116, Diagnostic Code 7618 
(2004).

5.  The criteria for a 30 percent, but not greater, rating 
for migraine headaches after July 23, 2002, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.124a, 
Diagnostic Code 8100 (2004).

6.  The criteria for an evaluation in excess of 10 percent 
for tarsal tunnel syndrome of the right foot have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.124a, Diagnostic Codes 8521, 8522, 4.71a, Diagnostic Code 
5284 (2004).

7.  The criteria for an evaluation in excess of 10 percent 
for tarsal tunnel syndrome of the left foot have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.124a, Diagnostic Codes 8521, 8522, 4.71a, Diagnostic Code 
5284 (2004).

8.  The criteria for a 40 percent, but not greater, rating 
for chronic urinary tract infections have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.115b, 
Diagnostic Code 7512 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Service Connection for Right Ear Hearing Loss,
and Back and Bilateral Knee Disorders

As a result of the Board's decision to grant service 
connection for right ear hearing loss, arthritis of the 
thoracic and lumbosacral spine, and arthritis of the knees, 
any failure on the part of VA to notify and/or develop the 
claims pursuant to the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) 
(VCAA), cannot be considered prejudicial to the veteran.  The 
Board will therefore proceed to a review of these claims on 
the merits.

Service medical records from June 1982 reflect no relevant 
complaints or treatment.  The veteran also specifically 
denied any history of recurrent back pain, or "trick" or 
locked knee, and did so again in December 1984, and March 
1986.  In November 1987, the veteran's complaints included 
bilateral knee pain, and the knees were noted to occasionally 
swell.  No history of trauma was noted by the veteran who 
reportedly performed frequent aerobic exercise in addition to 
physical training.  Examination of both knees revealed normal 
range of motion, no effusion, some crepitus, some patellar 
tenderness and some signs of inhibition.  The assessment was 
moderate patellofemoral joint syndrome, bilaterally.  The 
veteran was placed on a limited duty profile for 21 days.

In November 1987, the veteran continued to complain of 
bilateral knee pain with all activities.  She related 
constant pain and occasional swelling, and examination 
revealed full range of motion and mild pain and crepitus with 
patellar compression.  The assessment was probable 
patellofemoral pain syndrome, rule out degenerative joint 
disease (DJD).  

A service department physical examination in January 1991 
again indicated that the veteran denied any history of 
recurrent back pain, or "trick" or locked knee.  In 
November 1993, the veteran complained of left-sided low back 
pain for the previous two days.  In November 1996, the 
veteran complained of low back pain and kidney infection.  
The assessment was acute urinary tract infection.  

Audiometric examination in March 1996 revealed hearing 
thresholds on the right of 5, 10, 15, 0, and 35 decibels at 
1000, 2000, 3000, 4000, and 6000 Hertz, respectively.  

A service examination in March 1996 again indicated that the 
veteran denied any history of recurrent back pain, or 
"trick" or locked knee, but the veteran complained of 
swollen or painful joints.  

At the veteran's service retirement examination in September 
2000, complaints included hearing loss.  She also complained 
of recurrent back pain.  Audiometic examination revealed 
hearing thresholds on the right of 10, 30, 30, 15, and 20 
decibels at 1000, 2000, 3000, 4000, and 6000 Hertz, 
respectively.

Prior to the veteran's separation from service, a September 
2000 VA audiometric examination revealed that the veteran 
reported difficulty hearing for the previous five to six 
years.  She denied any disturbing dizziness but reported a 
history of aviation noise exposure as a traffic controller in 
the Army between 1984 and 2000.  

On the authorized audiological evaluation in September 2000, 
pure tone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
20
10
LEFT
10
15
10
15
15

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 88 in the left ear, and 
average pure tone thresholds were 10 on the right and 14 on 
the left.  The examiner concluded that the veteran's hearing 
was essentially normal.

During a September 2000 VA orthopedic examination, the 
veteran reported that her knees swelled frequently.  She also 
reported back pain relating to her legs, particularly if she 
were to bend over.  Back pain would also occur with foot 
pain.  Examination of the knees and lumbar spine revealed 
negative findings.  

Although the examiner indicated that X-rays of the lumbar 
spine revealed normal findings, the September 2000 VA X-ray 
report reflects a diagnostic impression that included mild 
degenerative osteoarthritis of the lumbosacral spine.  The 
radiologist also found degenerative osteoarthritis at the 
lower thoracic spine.  In an addendum to his examination 
report, the orthopedic examiner acknowledged the impression 
of the radiologist, and commented that the mild anterior 
wedging of L1 and mild arthritic changes in the lower 
thoracic spine were considered within a normal range for a 
person of the veteran's age and activity level.  He noted 
that there were no objective findings to substantiate any 
diagnosis of arthritis regarding the spine on examination.  
The orthopedic examiner's final diagnosis included arthritis 
of the wrists, fingers, toes, and knees without current 
disability associated with the back and knees.

A service department audiogram dated December 27, 2001, 
revealed a diagnosis that included right ear hearing loss.  A 
VA outpatient record from May 2002 reflects an assessment 
that the veteran's hearing was within normal limits except 
for mild hearing loss noted in the left ear at 6000 Hertz.  

A VA outpatient record from December 2003 reflects an 
impression that included classical migraine with aura and 
rule out neuroma because of hearing impairment, tinnitus and 
occasional dizziness.  

At the veteran's hearing before the Board in February 2005, 
the veteran indicated that she has from bilateral hearing 
loss, low back pain, bilateral knee pain and swelling, and 
dizziness, sometimes connected with her service-connected 
headaches, and sometimes not (transcript (T.) at pp. 22-35).  

The applicable law in this matter provides that service 
connection may be granted for disability or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 1131.  The resolution of this issue must be considered 
on the basis of the places, types and circumstances of his 
service as shown by service records, the official history of 
each organization in which the claimant served, his medical 
records and all pertinent medical and lay evidence.  
Determinations relative to service connection will be based 
on review of the entire evidence of record. 38 C.F.R. § 
3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992).

Applying the law to the facts in this matter, and with regard 
to the issue of entitlement to service connection for right 
ear hearing loss, the Board notes as did the RO that VA 
evaluations reveal essentially normal hearing loss in the 
right ear and that December 27, 2001 military hospital 
audiometric findings are not adequate for rating purposes.  
However, the Board finds that the evidence is at least in 
equipoise as to whether there is current right ear hearing 
loss.  More specifically, the December 27, 2001 military 
hospital examiner concluded that the results of his 
examination revealed hearing loss on the right, and there are 
also more significant in-service audiometric findings in 
September 2000 that conflict with the VA findings in 
September 2000 and May 2002.  

Moreover, the December 27, 2001 findings of right ear hearing 
loss occurred within one year of the veteran's service 
separation date of December 31, 2000.  

Accordingly, the Board finds that the veteran is entitled to 
the benefit of the presumption that her right ear hearing 
loss is related to active service as her condition is 
considered an organic disease of the nervous symptom that is 
entitled to presumptive service connection under 38 C.F.R. 
§§ 3.307, 3.309 (2004).

The Board also notes that there is no medical opinion of 
record that concludes that any current right ear hearing loss 
is not related to the veteran's active service.  Thus, giving 
the veteran the benefit of the doubt as noted above, the 
Board finds that service connection for right ear hearing 
loss is warranted. See Ashley v. Brown, 6 Vet. App. 52, 59 
(1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 
(1994) (Observing that under the "benefit-of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the veteran 
shall prevail upon the issue.).  

The Board finds the evidence to be similarly in balance 
regarding the existence of back and bilateral knee disability 
which can be connected to active service.  In this regard, 
just as was the case with the veteran's right ear hearing 
loss, the record contains conflicting evidence as to whether 
there is arthritis of the back and knees that can be related 
to active service.  

First, the September 2000 VA orthopedic examiner's report is 
construed as agreement with the September 2000 VA radiologist 
that there is evidence of arthritis in the lumbosacral and 
thoracic spine.  While the examiner notes that there is no 
current disability associated with this arthritis, the 
development of the disease process which was noted during 
service (i.e., the veteran had not yet separated from service 
at the time of this examination) would be enough to warrant 
entitlement to service connection.  The disease process was 
confirmed by X-ray findings during service, and without 
evidence that this disease process has abated, the Board 
finds that service connection for arthritis of the thoracic 
and lumbosacral spine is warranted.

With respect to the veteran's claim for service connection 
for a bilateral knee disorder, the September 2000 examiner 
reached the similar conclusion that while he diagnosed 
arthritis of the knees, he did not find any current knee 
disability.  Once again, for the same reasons as expressed 
above as to arthritis of the back, the Board finds that 
service connection for bilateral knee arthritis is also 
warranted.


Increased Evaluation for Migraine Headaches, Total Abdominal 
Hysterectomy, Tarsal Tunnel Syndrome of the Right and Left 
Foot, 
and Chronic Urinary Tract Infections

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002). 

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
the claims, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
this regard, the record reflects that the veteran has been 
advised on multiple occasions of the need to provide medical 
evidence demonstrating that these service-connected 
disabilities had worsened in severity.

First, the June 2001 rating decision and May 2002 statement 
of the case notified the veteran that she was in receipt of 
the highest rating available for the removal of the uterus; 
that the evidence did not show more than moderate foot 
disability or mild neurological impairment; and that the 
evidence did not otherwise demonstrate entitlement to 
increased ratings for the veteran's headaches or urinary 
tract infections.  As so all disabilities, the rating action 
and statement of the case further advised the veteran that 
the evidence did not indicate that the veteran was entitled 
to an extraschedular rating with respect to any of these 
disabilities.  

Thereafter, following January and October 2003 supplemental 
statements of the case that notified the veteran that the 
evidence did not warrant a compensable rating for her 
headaches or hysterectomy, the RO furnished the veteran with 
a March 2003 letter.  While this advisement did not 
specifically state that the veteran was to provide medical 
evidence that her headaches, hysterectomy, tarsal tunnel 
syndrome, and urinary tract infection had worsened, it 
requested that the veteran provide information regarding her 
receipt of relevant treatment so that the RO could obtain 
those records.  Thus, since the RO had previously advised the 
veteran of the evidence necessary to substantiate a claim for 
increased rating, that prior notice coupled with the March 
2003 letter was sufficient to advise the veteran of the 
evidence necessary to substantiate her claim, and the 
respective obligations of the VA and the veteran in obtaining 
such evidence.  Quartuccio, supra.  



An October 2004 supplemental statement of the case advised 
the veteran that the evidence supported an increased rating 
for migraine headaches, effective from July 2002, but 
otherwise did not justify increased ratings for hysterectomy, 
tarsal tunnel syndrome, or urinary tract infections.

The March 2003 VCAA notice letter was issued subsequent to 
the initial rating decision that assigned the original 
ratings for these disabilities, and did not specifically 
request that the appellant provide any evidence in the 
appellant's possession that pertained to the claims as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, as demonstrated from other communications from the 
RO, the Board finds that appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
her claims.  All the VA requires is that the duty to notify 
under the VCAA is satisfied, and the claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).

The Board further notes that there is no indication that 
there are any outstanding reports or records that have not 
been obtained or that are not adequately addressed by 
documents contained in the claims file.  In addition, neither 
the veteran nor her representative has indicated any 
intention to provide any additional medical evidence to 
support the veteran's claims.

Finally, to the extent the Board has granted a higher 
evaluation for the veteran's migraine headaches and chronic 
urinary tract infections, any failure to notify or develop 
these claims cannot be considered prejudicial to the veteran.

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

The history of these disabilities shows that service 
connection was granted by a June 2001 rating decision and 
that a noncompensable rating was initially assigned for 
tension headaches; 10 percent ratings were assigned for 
chronic urinary infections, and tarsal tunnel syndrome of the 
right and left foot; and a 30 percent rating was established 
for hysterectomy, all effective from January 1, 2001.  These 
ratings were based on multiple in-service VA examinations in 
September 2000 and other service medical records.


Increased Rating for Hysterectomy:

With respect to the veteran's hysterectomy, service medical 
records reflect that the veteran underwent a total abdominal 
hysterectomy and right salpingo-oophorectomy because of 
menometrorrhagia, a uterine leiomyoma, and anemia.  A 
September 2000 VA examination revealed a well-healed 
Pfaneensteil incision on the abdomen that was tender.  A 
heeling vaginal cuff from the recent hysterectomy was noted.  
Laboratory tests were found to be within normal limits with 
hemoglobin of 12.7 and a hemacrit of 37.  There was no 
evidence of anemia.  

In her October 2001 notice of disagreement, the veteran 
asserted that she was experiencing tenderness and cramping 
associated with her hysterectomy scar.  Military hospital 
records reflect complaints of abdominal pain in May 2002.

At the veteran's hearing before the Board in February 2005, 
the veteran testified that she experienced cramps, 
constipation, and hot flashes as a result of the hysterectomy 
(transcript (T.) at p. 8).  She related that her gynecologist 
had told her that her constipation could be related to 
scarring associated with her hysterectomy (T. at p. 10).  

The veteran's hysterectomy is appropriately rated pursuant to 
38 C.F.R. § 4.116, Diagnostic Code 7618 (2004), which 
provides a 30 percent rating for the removal of the uterus.  
A 100 percent rating is available for a period of three 
months immediately following removal.  However, the veteran's 
hysterectomy occurred during service and there is no 
provision for retroactive application of this rating 
following separation from service.  While special monthly 
compensation is also provided for the loss of a creative 
organ pursuant to 38 C.F.R. § 3.350 (2004), the veteran is 
already in receipt of this benefit, effective from January 1, 
2001.

The loss of the veteran's left ovary has been separately 
rated under 38 C.F.R. § 4.116, Diagnostic Code 7619 (2004), 
and that this rating is not a subject for current appellate 
review.  The veteran has also claimed cramping or 
constipation related to the scarring connected with this 
disability, and as was noted previously, entitlement to 
service connection for hysterectomy scarring is being 
referred to the RO for appropriate adjudication.  

Therefore, the Board concludes that on a schedular basis, the 
veteran is currently in receipt of the maximum rating under 
the Diagnostic Code most applicable to her disability.  While 
the Board has also considered entitlement to a higher rating 
pursuant to 38 C.F.R. § 3.321 (2004), the veteran's residuals 
of hysterectomy have not been manifested by symptoms that are 
so unusual or exceptional, with such related factors as 
frequent hospitalization and marked interference with her 
employment, as to prevent the use of the regular rating 
criteria.  38 C.F.R. § 3.321.

Accordingly, the Board finds that a preponderance of the 
evidence is against entitlement to a rating in excess of 30 
percent for the veteran's hysterectomy.


Increased Rating for Migraine Headaches:

The rating for headaches was recently increased from 
noncompensable to 10 percent in the October 2004 supplemental 
statement of the case, effective from July 23, 2002, based on 
the fact that on this date, there was evidence that the 
veteran's headaches needed to be controlled by medication.  
The Board is still required to address entitlement to a 
compensable rating prior to July 23, 2002, and entitlement to 
an evaluation in excess of 10 percent from July 23, 2002.  
Fenderson v. West, 12 Vet. App. 119 (1999).

For the period prior to July 23, 2002, as was noted above, 
the initial noncompensable rating was based on in-service VA 
medical examination and service medical records that reflect 
no treatment for headaches during service.  September 2000 
examination revealed the development of a headache with 
stress at the rate of approximately one every other week.  
The headaches reportedly did not involve any migraine 
symptoms and were relieved by Tylenol or Bayer aspirin.  The 
veteran indicated that she experienced no nausea, "flashing 
lights," or light sensitivity.  The diagnosis was tension 
headaches.  In an October 2000 addendum report, it was noted 
that the veteran complained of prostrating attacks of 
sinusitis at the rate of 1 to 2 times annually.

In her October 2001 notice of disagreement, the veteran 
indicated that she continued to get tension headaches.

A military hospital record from May 2002 reflects that the 
veteran's complaints included headaches that started at the 
back of the head and went to the front/sinuses.  They 
reportedly occurred three to four times per month, and 
Tylenol provided some relief.  The assessment was that the 
headaches were probably tension headaches.  In June 2002, the 
veteran continued to complain of headaches.  

In a military hospital record from July 23, 2002, it was 
noted that the veteran had a right temporal headaches for the 
previous two days.  The veteran stated that she had 
experienced this type of headache for many years.  The 
veteran denied any loss of function and the assessment was 
headaches.  

In a statement submitted in support of her claim in March 
2003, the veteran noted that she had experienced trouble at 
her work due to her headaches and that she would have to 
leave when the headaches occurred.  Symptoms included 
dizziness.  

VA treatment records from September 2003 indicate an 
assessment that included uncontrolled migraine headaches that 
required neurological consultation, and that the migraines 
reportedly occurred at the rate of 2 to 3 times a month.  VA 
treatment records from November 2003 indicate that headache 
attacks had increased to 1 to 2 times a week.  The impression 
was classical migraine with aura.  At the end of the month, 
the veteran reported some reduction in headache frequency 
with only 1 classic migraine in the previous week.  No 
significant side effects were noted with amitriptyline and 
the assessment was classic migraine.  The plan was to 
increase the dosage.  

VA treatment records from January 2004 reflect that the 
veteran's headaches were decreasing with the use of Elavil.  
In April 2004, VA treatment records indicate that the veteran 
previously had migraines 1 to 2 times a week, but that over 
the last several months, she experienced "full blown" 
migraines 1 to 3 times a month.  The assessment was that the 
veteran had classic migraines that were much improved with 
Zomag and amitriptyline.  

At the veteran's hearing before the Board, the veteran 
indicated that she experienced headaches at the rate of once 
a week (T. at pp. 2-3).  She noted that when a headache 
began, she was unable to think and had to lie down, and that 
her doctor had recently changed her medication from 
amitriptyline due to coronary side effects (T. at pp. 4-7).  

The Board's migraine headaches are appropriately rated under 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2004), which 
provides a 10 percent rating for characteristic prostrating 
attacks averaging one in 2 months over the last several 
months, a 30 percent rating for characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months, and a 50 percent rating for very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  

In considering the applicable rating criteria with the 
medical evidence of record dated prior to July 23, 2002, 
while the veteran reported stress headaches once every other 
week, the veteran considered her headaches as either stress 
or sinus in nature, and denied any components of migraine.  
She also claimed complete relief with either Tylenol or Bayer 
aspirin.  Thus, such findings do not demonstrate that the 
veteran's headaches at this time were manifested by 
characteristic prostrating attacks of migraine.  It is 
significant that the veteran maintained that her headache was 
a sinus headache in September 2000, and noted that 
prostrating attacks relating to her sinusitis occurred at the 
rate of 1 to 2 times a year.  Therefore based on the 
veteran's comments, the Board finds it reasonable to conclude 
that prior to July 23, 2002, while the veteran's headaches 
were relatively frequent, they were not  accompanied by 
symptoms that made them prostrating, at least on the basis of 
any frequency required for a compensable rating.  Even as of 
July 23, 2002, the veteran denied any loss of function 
associated with her headaches.

However, the Board has examined the record after July 23, 
2002, and first notes that the veteran complained in her 
statement of March 2003 of symptoms of dizziness and concern 
about falling that required her to leave work - these 
assertions are consistent with prostrating attacks of 
migraine.  The Board also notes that the veteran subsequently 
suffered from more pronounced symptomatology; was placed on a 
variety of prescribed medications to relieve her symptoms 
with differing degrees of success; and that she exhibited 
prostrating attacks at a rate equal to if not greater than 
the criteria consistent with a 30 percent rating under 
38 C.F.R. § 4.124a, Diagnostic Code 8100.  Therefore, giving 
the veteran the benefit of the doubt, the Board finds that 
for the period following July 23, 2002, the veteran is 
entitled to a 30 percent for her migraine headaches.

While it is arguable that the veteran has exhibited 
prostrating attacks at a rate that would be considered very 
frequent completely prostrating and prolonged attacks 
consistent with a 50 percent rating under Diagnostic Code 
8100, this rating further requires severe economic 
inadaptability.  Although the current claim of once weekly 
attacks no doubt adversely affects the veteran in her current 
occupation, there is no evidence indicative of or approaching 
severe economic inadaptability.  Consequently, the Board does 
not find that a 50 percent rating is warranted.  

The Board further finds that a higher rating is also not 
warranted under 38 C.F.R. § 3.321, as there is no evidence 
that the veteran's migraines have been manifested by symptoms 
that are so unusual or exceptional as to prevent the use of 
the regular rating criteria.  38 C.F.R. § 3.321.


Entitlement to an Increased Rating for Tarsal Tunnel Syndrome 
of the Right and Left Foot:

The veteran's tarsal tunnel syndrome has been assigned a 10 
percent rating for each foot, effective from January 2001, 
based on in-service VA examination and service medical 
records.  Service medical records reflect a long history of 
medical treatment for bilateral tarsal tunnel syndrome 
starting in May 1990.  A September 2000 VA examination 
revealed that the veteran complained of intermittent pain in 
her feet and numbness and paresthesia of her toes.  Physical 
examination revealed full painless range of motion with no 
evidence of any functional impairment.  There was 
additionally a positive Tinel's sign bilaterally behind the 
medial malleolus over the posterior tibial nerves.  X-rays of 
the feet were interpreted to reveal negative findings.  The 
diagnosis was bilateral tarsal tunnel syndrome with mild to 
moderate lack of endurance in the feet.

A military hospital record dated in October 2001 reflects 
that the veteran had a history of tarsal tunnel syndrome, 
which was caused by nerve entrapment in the ankle.  Symptoms 
were noted to include numbness when pressure was placed on 
the ankle under certain conditions for any length of time.  
It was further noted that standing and driving might cause 
exacerbations.  Frequent position changes and sitting were 
noted to possibly relieve the symptom of numbness 
temporarily.

In her March 2003 statement, the veteran noted that she had 
ongoing pain in her feet, legs, and lower spine.  She also 
noted that she was not able to walk any distance without 
feeling constant needle jabs in the toes and numbness in the 
legs, and that her leg would go numb while driving.

At the veteran's hearing before the Board, the veteran 
testified that her problems with her feet began in 1984, with 
the right foot (T. at p. 14).  The primary symptom was little 
"pinpricks" sensation all over her feet, after which the 
whole leg would go numb (T. at pp. 14-15).  Sometimes it 
would happen with each foot and sometimes together, with 
activities such as walking (T. at p. 16).  It would also 
occur while sitting or driving (T. at p. 17).  

As a result of the lack of any restriction on motion, 
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2004), which relates 
to foot injuries, is an appropriate code for rating purposes.  
Alternatively, the RO may have considered the Codes 
applicable to paralysis of the popliteal or musculocutaneous 
nerve, but as there is only evidence of mild nerve 
impairment, at best, the veteran would still be entitled to 
separate 10 percent ratings.  38 C.F.R. § 4.124a, Diagnostic 
Codes 8521, 8522 (2004).

Based on unrestricted pain free motion and only mild to 
moderate functional impairment due to the intermittent 
episodes of pain associated with tingling and numbness, the 
Board finds that the veteran's symptoms are consistent with a 
10 percent rating for each foot under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2004).  In addition, while the Board 
agrees that it must further consider whether the veteran is 
entitled to a higher rating for his feet for pain on 
functional use under DeLuca v Brown, 8 Vet. App. 202 (1995), 
and 38 C.F.R. §§ 4.40 and 4.45 (2004), in view of the fact 
that the veteran does have unlimited motion, and the pain is 
a component of neurological manifestation of the disability, 
there is no basis to award additional compensation for pain 
without motion, as to do so, would constitute providing an 
additional rating for the same pain.  38 C.F.R. § 4.14 
(2004).  

Similarly, even if there were DJD connected with the 
veteran's feet, this would still not avail the veteran of a 
higher rating, since DJD is rated based on limited motion of 
the affected joint.  Consequently, since there is no 
limitation of motion, pain would be the only symptom 
providing a compensable rating under the diagnostic criteria 
for DJD, and thus, a separate 10 percent rating for DJD would 
also constitute prohibited pyramiding under 38 C.F.R. § 4.14.

The Board also does not find that a higher rating is 
warranted under 38 C.F.R. § 3.321, as there is no evidence 
that the veteran's tarsal tunnel syndrome of the right and 
left foot has been manifested by symptoms that are so unusual 
or exceptional as to prevent the use of the regular rating 
criteria.  38 C.F.R. § 3.321.


Entitlement to an Rating in Excess of 10 percent for Chronic 
Urinary Tract Infections:

The veteran's chronic urinary tract infection was 
appropriately rated 10 percent disabling as cystitis pursuant 
to 38 C.F.R. § 4.115b, Diagnostic Code 7512 (2004), based on 
in-service VA examination and service medical records.  
Service medical records reflect a history of urinary tract 
infections starting in 1993.  A hospital summary for a 
hospital admission in May 2000 reflects that the veteran was 
taking Septra for chronic urinary tract infections.  VA 
examination in September 2000 revealed that the veteran 
reported a diagnosis of urethral stenosis while in service 
and that her complaints also included urgency and frequency.  
The RO assigned a 10 percent rating based on a history of 
chronic urinary tract infections requiring daily medication.

A June 2001 military hospital record indicates an assessment 
that included chronic urinary tract infection.  Military 
hospital records dated in September 2001 reflect that the 
veteran's past medical history included recurrent urinary 
tract infections.  In October 2001, the assessment again 
included chronic urinary tract infection.  In her October 
2001 notice of disagreement, the veteran maintained that she 
continually arose at night to urinate and that she wore 
absorbent underwear when she was out for any length of time.  

VA treatment records from September 2003 reflect an 
assessment that included chronic cystitis that was considered 
stable on medication.  

At the veteran's hearing before the Board, the veteran 
testified that she has been on Septra for her urinary tract 
infection for years (T. at p. 19).  She also would have a 
sense of urgency (T. at p. 20).  She further noted that she 
wore panty liners and she would change these every two hours 
or so (T. at p. 21).  At night, she would arise to urinate 2 
to 3 times (T. at pp. 21-22).  

The record thus documents a long history of urinary tract 
infection for which the veteran has been on continuous 
medication.  Coupled with the veteran's testimony as to the 
need to change absorbent materials every two hours, 
application of the benefit-of-the-doubt doctrine is 
appropriate, and a 40 percent rating is warranted for this 
disability under 38 C.F.R. § 4.115b, Diagnostic Code 7512 
(2004).  While there is evidence that reflects that the 
veteran may not be required to wear absorbent materials as 
frequently as is required for the 40 percent rating, since 
the evidence does not preponderate against such a finding, 
the Board has given the benefit of doubt to the veteran.

As there is no evidence that the veteran must change 
absorbent materials more than 4 times daily, the Board finds 
that a 60 percent rating for this disability is currently not 
indicated.  

The Board also again finds that a higher rating is not 
warranted under 38 C.F.R. § 3.321, as there is no evidence 
that the veteran's chronic urinary tract infections have been 
manifested by symptoms that are so unusual or exceptional as 
to prevent the use of the regular rating criteria.  38 C.F.R. 
§ 3.321.


ORDER

Entitlement to service connection for right ear hearing loss 
is granted.

Entitlement to service connection for arthritis of the 
thoracic and lumbosacral spine is granted.

Entitlement to service connection for bilateral knee 
arthritis is granted.

Entitlement to a rating in excess of 30 percent for 
hysterectomy is denied.

Entitlement to a 30 percent rating for migraine headaches 
after July 23, 2003, is granted.

Entitlement to a rating in excess of 10 percent for tarsal 
tunnel syndrome of the right foot is denied.  

Entitlement to a rating in excess of 10 percent for tarsal 
tunnel syndrome of the left foot is denied.

Entitlement to a 40 percent rating for chronic urinary tract 
infections is granted.


REMAND

Having established service connection for right ear hearing 
loss, the Board finds that the veteran should be afforded a 
new examination to determine the current nature and severity 
of her bilateral hearing loss.  

The Board further notes that in-service complaints of 
dizziness, a post-service impression that seeks to rule out a 
connection between the veteran's service-connected headaches 
and symptoms of dizziness, and the veteran's contention that 
this is sometimes related to her headaches and sometimes not, 
warrant that the same examiner and a neurological examiner 
examine the veteran for the purpose of determining whether 
the veteran currently has a disability manifested by symptoms 
of dizziness and if so, whether that disability is related to 
service or service-connected disability.

Accordingly, this case is remanded for the following action:

1.  The veteran should be afforded an 
appropriate VA audiological examination 
to determine the severity of the 
veteran's newly service-connected 
bilateral hearing loss and for an opinion 
as to whether there is a disability 
manifested by dizziness that is related 
to the veteran's bilateral hearing loss.  
The claims file should be made available 
to the examiner for review in connection 
with the examination.  All indicated 
studies should be performed, and all 
findings reported in detail.  The 
examiner should indicate whether it is at 
least as likely as not that a disability 
manifested by dizziness is related to the 
veteran's bilateral hearing loss.  

2.  The veteran should also be furnished 
with a neurological examination to 
determine the etiology of any disability 
manifested by dizziness.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  All indicated studies 
should be performed, and all findings 
reported in detail.  The examiner should 
indicate whether it is at least as likely 
as not that a disability manifested by 
dizziness is related to active service 
and/or the veteran's service-connected 
migraine headaches.  

3.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the 
issue of entitlement to an increased 
rating for bilateral hearing loss and 
entitlement to service connection for 
disability manifested by dizziness should 
be readjudicated.  If the benefit sought 
on appeal remains denied, the veteran and 
her representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") for additional development 
or other 





appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


